Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.    Applicants’ arguments and amendments filed on 8/31/2022, overcomes the rejections of record. However, examiner considered 112 second paragraph rejection for few previously presented claims, and therefore, the following action is made non- final. 
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3.	Claims 384, 386, 387, 392, 394, 396, 398, 399, 403, 406, -409, 411-413, 415,418, 422 and 426 are pending in this office action. 
Claims 384 and 394, 406, 426 have been amended.
Claim 405 has been cancelled. 
Claims 384, 386, 387, 392, 394, 396, 398, 399, 403, 404, 406-409, 411-413, 415,418-420, 422 and 426 have been rejected. 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 384, 386, 387, 392, 394, 396, 398, 399, 403, 404, 406-409, 411-413, 415,418-420, 422 and 426  have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 384 is indefinite because claim 384 recites 
(i) “at least one step chosen from” and followed by “packaging the washed chloroplast suspension” which can be interpreted as packaging includes “at least one step” and therefore, it can read on packaging without mixing also. However it is understood that the claimed invention is mixing step which includes mixing agents selected from any one of the conservation agents, antioxidant [etc.], and mixtures thereof” and followed by packaging. Therefore, it renders claim 384 indefinite.
(ii) Claim 384 recites “conditioning the washed chloroplast suspension to obtain the dry chloroplast composition” and it recites “Wherein the conditioning comprises” which is confusing because the way it is written, it seems that “wherein the conditioning” addresses the phrase “conditioning the washed chloroplast suspension to obtain the dry chloroplast composition”. However, the paragraph starts with “wherein the conditioning…” addresses “washed chloroplast suspension”. 
(iii) “conditioning the washed chloroplast suspension to obtain the dry chloroplast composition” followed by “drying the washed chloroplast suspension”. It is advised that 
Applicants may consider one paragraph for mixing, packaging “chloroplast suspension” and another paragraph for “conditioning the washed chloroplast suspension to obtain the dry chloroplast composition” for packaging. This drying paragraph may be after the “chloroplast suspension” paragraph. 

6.	Regarding claims 392, 394, 399, 404, 406, 409, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 392  recites the broad recitation of 4 degree C to about 42 degree C, and the claim also recites about 15 degree C to about 38 degree C and so forth. The same situation is for claim 394 (related to applied range of  pressure ), claim 399 (related to particle size) , claim 404 (Related to temperature range) , 406 (Related to pH range) and claim 409 (Related to centrifugation range) which are the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 406 depends on claim 384 which recites “pH of about 4.0 to about 5.5”. Therefore, a broad range or limitation together with a narrow range or limitation also makes claim 426 indefinite and claim 406 may be amended to anyone of the claimed range amount which fall within the claimed range amount of about 4.0 to about 5.5 but not “about 4.0 to about 5.5” as it depends on amended claim 384. 
Claim 403 recites the limitation “at least 75% of solid particles”. However, claim 403 depends on claim 384 which recites “wherein at least 75% of the chloroplasts”. There is insufficient antecedent basis for this limitation in the claim. It should be “wherein at least 75% of the chloroplasts” and because specification recites “more than 75% of the particles between 4and 10 microns, which is the average size of the chloroplast” (in PGPUB [0298]), therefore, the claimed average size as claimed in claim 403 should also be amended to “an average size of about 4 to about 10 microns”. 
Claim 426 recites “greater than 45%”. It is unclear what is the unit (w/w or w/v etc.) and with respect to what total amount e.g. the sentence should be completed to recite the phrase with respect to total dry chloroplast composition or likewise. Therefore, it renders claim 426 indefinite.  
Claims 418 has claimed more than one  ingredients from the groups of “formulating agent” and omega-3 fatty acid” which may be rewritten as Markush group and/or may further be amended based on the final amendment of claim 384. 
It is also advised that claim 422 may be further amended based on the final amendment of claim 384.

Allowable subject matter
7.	Applicants arguments and amendments overcome the rejections of record. 
It is to be noted that applicants have addressed three ways of making chloroplast composition from Fabaceae (alfalfa), namely 
(i) dry chloroplast as claimed and supported by the specification (at least in Fig 2 F4, 4A-4D), 
(ii) washed chloroplast suspension (at least in Fig 2 F4, 4A-4G) followed by packaging, and 
(iii) making chloroplast by sedimenting at an acidic pH 4.0-5.5 from “microfiber depleted suspension” at step 2G (at least in Fig 2, [0335]). 
No prior art alone or in combination, can address the three ways of making chloroplast by using the sequential steps to separate macrofiber followed by separating microfiber and separating chloroplast by using three ways as claimed in claim 384. 
However, applicants are advised to amend the claims to overcome the 112 second paragraph rejection in order to consider the application in condition for allowance.
However, examiner will do further review and possible search (es) based on the further amendments as mentioned above for further consideration to submit the “Notice of Allowance” for SPE’s approval. 

Conclusion
8.	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792